         Case 1:20-cr-00379-MKV Document 59 Filed 03/19/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007       USDC SDNY
                                                                                     DOCUMENT
                                                      March 19, 2021                 ELECTRONICALLY FILED
                                                                                     DOC #:
                                                                                     DATE FILED: 
BY ECF
The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Palmer, 20 Cr. 379 (MKV)

Dear Judge Vyskocil:

        The Government respectfully submits this letter to request a brief adjournment of the trial
date to permit the undersigned to handle the trial in this matter. The defense opposes this request.

       At the most recent pretrial conference, on February 3, 2021, the parties discussed trial
scheduling with the Court and, in light of the parties’ trial schedules at the time—which included
the undersigned’s trial in United States v. Chandler, 19 Cr. 867 (PAC), scheduled for
May 17, 2021—the Court scheduled a tentative trial date of June 14, 2021, with a backup date in
July. The Court excluded time under the Speedy Trial Act, 18 U.S.C. § 3161, until June 14. (Doc.
No. 44.)

       On March 2, 2021, the Court issued a scheduling order alerting the parties that the jury
committee had scheduled the trial in this matter to begin on May 19, 2021. (Doc. No 51.) Around
the same time, the undersigned learned that the Chandler trial had been moved up to May 12, 2021,
but was the backup trial on that date. In light of uncertainty as to whether the Chandler trial would
go forward, the Government awaited further guidance. Yesterday, Judge Crotty’s chambers
advised the Government that the trial ahead of Chandler on May 12 had been adjourned and that
the Chandler trial would therefore commence on that date.

        The Government expects the trials in this case and Chandler to both go forward. The
undersigned has handled both cases from inception and is the sole assigned Assistant United States
Attorney on both cases. Accordingly, the Government respectfully requests a brief adjournment
of the trial date in this matter—to a date 1 acceptable to the Court and the defense in summer



1
   The undersigned now has other trials scheduled to begin on June 7, 2021 (approximately one
week) and September 13, 2021 (approximately one week), but is available for trial from late June
                    Case 1:20-cr-00379-MKV Document 59 Filed 03/19/21 Page 2 of 2

                                                                                                      Page 2


          2021—so the undersigned can handle the trial. To be clear, the Government would be ready for a
          May 19 trial. In light of the May 12 Chandler trial, however, a May 19 trial would necessitate
          reassignment of this case to a new Assistant United States Attorney. The Speedy Trial Act and
          the courts have recognized that continuity of Government counsel is an appropriate reason to
          briefly adjourn a trial date. See 18 U.S.C. § 3161(h)(7)(B)(iv); United States v. Jones, No. 18-42-
          CR, 2021 WL 727837, at *2 (2d Cir. Feb. 25, 2021) (“Here, the district court considered the
          unavailability of the prosecutor when granting the continuance, as it was entitled to do under the
          Speedy Trial Act.”).

                  In the event the Court grants this application, the Government respectfully requests that
          time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h), because the purpose of the
          adjournment would be to permit continuity of counsel by the Government, which is in the interest
          of justice.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney for the
                                                           Southern District of New York

                                                     by:      /s/ Jun Xiang
                                                           Jun Xiang
                                                           Assistant United States Attorney
                                                           (212) 637-2289

          CC
          John Meringolo, Esq. (By ECF)

7KH*RYHUQPHQW VUHTXHVWWRDGMRXUQWKHWULDOLQWKLVPDWWHUVFKHGXOHGIRU0D\LV'(1,('7KHSDUWLHVDUH
ZHOODZDUHRIWKHFRQVWUDLQWVRQWULDOVFKHGXOLQJGXHWRWKH&29,'SDQGHPLFDVGLVFXVVHGDWWKHVWDWXVFRQIHUHQFH
RQ)HEUXDU\7KH0D\WULDOGDWHZDVDVVLJQHGE\WKH&OHUN V2IILFHDVDILUPWULDOGDWHDVH[SODLQHGLQWKH
7ULDO6FKHGXOLQJ2UGHUGDWHG0DUFK>(&)1R@:KHQWKH&KDQGOHUWULDOPRYHGIURPDEDFNXSWRDILUP
WULDOGDWHFRXQVHOIRUWKH*RYHUQPHQWKDGDFRQIOLFWE\UHDVRQRIWKLVSUHYLRXVO\VFKHGXOHGWULDOZKLFKPD\SURYLGHD
EDVLVIRUKLPWRVHHNWRDGMRXUQWKH&KDQGOHUWULDO

7ULDOLQWKLVPDWWHULVVFKHGXOHGIRU0D\7KHSUHWULDOFRQIHUHQFHVFKHGXOHGIRU$SULODW$0
ZLOOSURFHHGDVVFKHGXOHG

6225'(5('                              




          through mid-August. At the time of the prior conference, the June 7 trial had been scheduled for
          June 28, which is why the parties had proposed June 14 as a possibility.
